Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in annulling the determination of the City Planning Commission of the City of Rochester (Planning Commission). The Planning Commission granted intervenorrespondent, the operator of a restaurant-tavern business, a *1082special use permit to validate an expansion of the premises that had occurred some 13 years prior to the subject application. The record here amply demonstrates that the Planning Commission had the authority to grant the special use permit under the existing zoning ordinance and that there was substantial evidence and a rational basis to support its determination. Thus, it was error for Supreme Court to substitute its discretion for that of the Planning Commission (see, Matter of Fuhst v Foley, 44 NY2d 441, 444; Matter of Bell v Szmigel, 171 AD2d 1032, 1033; Lakeshore Assembly of God Church v Village Bd., 124 AD2d 972). (Appeal from Judgment of Supreme Court, Monroe County, Cornelius, J. — Article 78.) Present— Boomer, J. P., Pine, Boehm, Fallon and Davis, JJ.